        Case 5:18-cv-00467-R Document 51 Filed 10/07/19 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF OKLAHOMA

MICHAEL CAMPBELL,                     )
                                      )
                  Plaintiff,          )
                                      )
v.                                    )        Case No. CIV-18-467-R
                                      )
NIKKI GILLESPIE, et al.,              )
                                      )
                  Respondent.         )

                                  JUDGMENT

     In accordance with the Court’s Order entered this date, Plaintiff’s Complaint is

DISMISSED.

     ENTERED this 7th day of October 2019.




                                          

